Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/22/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



3.	Claim 2-6, 9-13, 16-20, is/are rejected under 35 U.S.C. 102(b) as being anticipated by Saito et al (Pub. No.:  US 2008/0133809 A1).

4.	Regarding independent claim 2, Saito et al teaches an integrated circuit (IC) package (Fig. 8), comprising: a set of signal input/output (I/O) circuits (Fig. 8, #40-#42 for example, where #40 transmit read data and #41 and #42 transmit write data, paragraph [0070], lines 1-5) formed in a corresponding set (Fig. 8, where #40-#42 is formed in corresponding chip #28 for example) of IC dice (Fig. 8, #28, #29 for example), the set of IC dice (Fig. 8, #28, #29 for example) stacked vertically (see Fig. 8, where #28 and #29 were stacking vertically) such that the set of signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example)are disposed in a vertical relationship (see Fig. 8) with respect to one another; a conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) interconnected to each die (Fig. 8, where, #102, #35 and #36 interconnected #28 and #29 for example) of the set of IC dice (Fig. 8, #28, #29 for example); and programmable circuitry (Fig. 8, #SW0 for example)to selectively electrically connect each (Fig. 8, where SW0 for example selectively connected BANK A Chip #28 and #40-#42, see paragraph [0042], lines 3-9, [0071], [0072], lines 4-6) of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) to the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data).  
5. 	Regarding claim 3, 10, 17, Saito et al teaches the programmable circuitry (Fig. 8, #SW0 for example)is configured to electrically connect (Fig. 8, paragraph [0042], lines 3-8) less than all of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example)to the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data).  
6. 	Regarding claim 4, 11, 18, Saito et al teaches the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) forms a multi-drop path (Fig. 8, where #102 has multiple path connected to I/O circuits) between the less than all of the set of signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) and an additional IC die (Fig. 8, #30).  
7. 	Regarding claim 5, 12, 19, Saito et al teaches the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) is electrically connected to solely one (Fig. 8, paragraph [0042], lines 3-8, where only one BANK is accessed in each time period) of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) by the programmable circuitry (Fig. 8, #SW0 for example) to form a point-to-point signaling path between the solely one of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) and an additional IC die (Fig. 8, #30).  
8. 	Regarding claim 6, 13, 20, Saito et al teaches the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) comprises a data path for transferring data (see paragraph [0042]) to and from the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example)that are selectively connected to the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) via the programmable circuitry (Fig. 8, #SW0 for example).  
9. 	Regarding independent claim 9, Saito et al teaches a memory device (Fig. 8), comprising: a set of signal input/output (I/O) circuits (Fig. 8, #40-#42 for example, where #40 transmit read data and #41 and #42 transmit write data, paragraph [0070], lines 1-5) formed in a corresponding set (Fig. 8, where #40-#42 is formed in corresponding chip #28 for example) of integrated circuit (IC) memory dice (Fig. 8, #28, #29 for example), the set of IC memory dice (Fig. 8, #28, #29 for example) stacked vertically (see Fig. 8, where #28 and #29 were stacking vertically) such that the set of signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example)are disposed in a vertical relationship (see Fig. 8) with respect to one another; a conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) interconnected to each die (Fig. 8, where, #102, #35 and #36 interconnected #28 and #29 for example) of the set of IC memory dice (Fig. 8, #28, #29 for example); and programmable circuitry (Fig. 8, #SW0 for example)to selectively electrically connect each (Fig. 8, where SW0 for example selectively connected BANK A Chip #28 and #40-#42, see paragraph [0042], lines 3-9, [0071], [0072], lines 4-6) of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) to the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data).  
10. 	Regarding independent claim 16, Saito et al teaches a packaged semiconductor memory (Fig. 8), comprising: a set of signal input/output (I/O) circuits (Fig. 8, #40-#42 for example, where #40 transmit read data and #41 and #42 transmit write data, paragraph [0070], lines 1-5) formed in a corresponding set (Fig. 8, where #40-#42 is formed in corresponding chip #28 for example) of integrated circuit (IC) memory dice (Fig. 8, #28, #29 for example), the set of IC memory dice (Fig. 8, #28, #29 for example) stacked vertically (see Fig. 8, where #28 and #29 were stacking vertically) such that the set of signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example)are disposed in a vertical relationship (see Fig. 8) with respect to one another; an integrated circuit (IC) memory controller die (Fig. 8, #30); a conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data) interconnecting the IC memory dice (Fig. 8, #28, #29 for example) to one another and to the IC memory controller die (Fig. 8, #30); and programmable circuitry (Fig. 8, #SW0 for example)to selectively electrically connect each (Fig. 8, where SW0 for example selectively connected BANK A Chip #28 and #40-#42, see paragraph [0042], lines 3-9, [0071], [0072], lines 4-6) of the signal I/O circuits (Fig. 8, where I/O circuits #40-#42 and #43-#45 were stacking vertically as an example) to the conductive path (Fig. 8, #102, #,31, #35, and #36 are considered as an interconnected conductive path, since the path transmit write and read data).  


Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claim 7, 8, 14, 15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al (Pub. No.:  US 2008/0133809 A1) in view of Sasaki (Pub. No.:  US 2001/0045645).

13. 	Regarding claim 7, 8, 14, 15, 21, Saito et al teaches all limitation discussed above (from which these claims depend).
Saito is silent with respect to the programmable circuitry comprises: programmable fuse circuitry, programmable register circuitry.  
Duesman et al teaches the programmable circuitry comprises: programmable fuse circuitry, programmable register circuitry (see paragraph [0086]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Sasaki et al to the teaching of Saito et al such that fuse or antifuse could selectively cut off for making or breaking an electrical connection. 



Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Duesman et al (Pub. No.:  US 2002/0130687 A1).
		Duesman et al (Pub. No.:  US 2002/0130687 A1) shows fuse for input/output.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
11/01/2022
/HAN YANG/
Primary Examiner, Art Unit 2824